259 P.3d 146 (2011)
171 Wash.2d 1027
In re the Personal Restraint Petition of Jesse Alan McREYNOLDS, Petitioner.
No. 85007-1.
Supreme Court of Washington.
June 13, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices-Alexander Owens, J.M. Johnson and Wiggins, considered this matter at its June 7, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and the matter is remanded to the Court of Appeals. Because the trial court did not inform the Petitioner of the deadline for filing a notice of appeal, the Court of Appeals is directed to designate No. 27946-4-III as a timely filed notice of appeal.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE